Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 31 August 2020. In view of this communication, claims 1-20 are now pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-5,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al(JP54075001A), hereinafter referred to as Takahashi.
Regarding Claim 1, Takahashi discloses an electric machine [Abstract, Line 5] comprising: 
a stator core (Fig 2 below, 6) defining a plurality of core slots (Fig 2, 5a) in a surface thereof; 
a winding (Fig 2, 5) positioned at least partially in one of the plurality of core slots, the winding including a tube (Fig 4 below, 14) defining a channel (Fig 4) through at least a portion thereof and one or more wires (Fig 4, 13) disposed along the tube opposite the channel (Fig 4); 
and a cooling system (Fig 5 below) operably coupled with the channel and configured to move a cooling fluid [Para 0003] through the channel. 
Regarding Claim 3, Takahashi further discloses the one or more wires are configured as a Litz- wire (Fig 3 below, 13) having a plurality of strands (Fig 4 below, 15) [Para 0003, Line 104-105].
Regarding Claim 4, Takahashi further discloses each of the plurality of strands (Fig 4 below, 15) is individually coated with an insulating layer [Para 0003, Line 107-108].
Regarding Claim 5, Takahashi further discloses the one or more wires (Fig 3 below, 13) includes a plurality of wires positioned about an outer surface of the tube (Fig 3, 14), and wherein each of the plurality of wires includes an outer jacket (Fig 3, 17).
Regarding Claim 7, Takahashi further discloses the channel (Fig 4 below) includes a first channel (Fig 4, C1) and a second channel (Fig 4, C2) separate from the first channel.

    PNG
    media_image1.png
    393
    488
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    288
    461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    222
    321
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    390
    493
    media_image4.png
    Greyscale



Claims 13- 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi.
Regarding Claim 13, Takahashi discloses a method of manufacturing an electric machine [Abstract, Line 5], the method comprising: positioning one or more wires (Fig 4 above, 13) about a surface of a tube (Fig 4, 14) to form a winding (Fig 2 above, 5), wherein the tube defines a channel (Fig 4, C1, C2) through at least a portion thereof, and wherein the one or more wires are separated from the channel by the tube; operably coupling the winding to one of a stator core (Fig 2, 6) or a rotor of the electric machine; and fluidly coupling a cooling system (Fig 5 above)  to the channel.
Regarding Claim 14, Takahashi discloses method of claim 13 as shown above. Takahashi further discloses the one or more wires (Fig 4 above, 13) are each configured as a Litz-wire having a plurality of strands (Fig 4, 15) [Para 0003, Line 104-105].
Regarding Claim 15, Takahashi discloses method of claim 13 as shown above. Takahashi further discloses fluidly coupling the cooling system (Fig 5 above) to the channel includes coupling a supply line (Fig 5, SP) to one end portion of the winding (Fig 2 above, 5) and a return line to a second end portion of the winding (This manner of circulation of cooling fluid is well known in the art).
Regarding Claim 16, Takahashi discloses method of claim 15 as shown above. Takahashi further discloses fluidly coupling the cooling system to the channel further includes fluidly coupling a pump (Fig 5 above, 22) and a heat exchanger (the tube Fig 3 above, 14 functions as a heat exchanger to collect heat from the winding) in series between the supply line and the return line (This manner of circulation of cooling fluid to exchange heat  is well known in the art).
Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi.
Regarding Claim 17, Takahashi discloses a winding assembly for an electric machine [Abstract, Line 5]  comprising: a tube (Fig 4 above, 14)  defining a channel (Fig 4) through at least a portion thereof, the tube configured to be operably coupled with a stator (Fig 1 below, 4) or a rotor of the electric machine; and one or more wires, the one or more wires (Fig 4 above, 13) positioned along the tube opposite the channel.
Regarding Claim 18, Takahashi discloses the one or more wires (Fig 4 above, 13) configured as Litz-wires (Fig 4, 15) [Para 0003, Line 104-105] and a cooling system (Fig 5 above) is operably coupled with the channel (Fig 4) and configured to move a cooling fluid [Para 0003] through the channel.
Regarding Claim 19, Takahashi discloses the one or more wires (Fig 4 above, 13) includes a first set of wires (Fig 3 above, 13, 13a) and a second set of wires (Fig 3, 13b), and wherein the tube (Fig 3, 14) includes a first tube (Fig 3, 14) and a second tube (Fig 3, 14a).

    PNG
    media_image5.png
    388
    400
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Moeleker et al (US 20050285458 A1) hereinafter referred to as Moeleker.
Regarding Claim 2 , Takahashi discloses the electric machine according to claim 1. Takahashi further discloses a pump (Fig 5 above, 22) of the cooling system (Fig 5) but does not explicitly disclose a controller operably coupled to the cooling system.
	Moeleker discloses a controller [Moeleker, Para 0015] operably coupled to the cooling system (Moeleker, Fig 1 below, 32, 30, 28, 18, 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine with the cooling system having a pump of Takahashi with the controller coupled to the cooling system as taught by Moeleker in order to regulate the temperature of the key areas within the machine and prevent damage while providing maximum function.

    PNG
    media_image6.png
    527
    778
    media_image6.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Moeleker and Bliemeister et al (US 20110148244 A1)  hereinafter referred to as Bliemeister.
Regarding Claim 6 , Takahashi in view of Moeleker discloses the electric machine according to claim 5.  Takahashi in view of Moeleker does not explicitly disclose a strap disposed around each of the plurality of wires, wherein the strap extends in a generally perpendicular direction to each of the plurality of wires.
Bliemeister discloses a strap (Bliemeister, Fig 6 below, 210) disposed around each of the plurality of wires (Bliemeister ,Fig 6, 502), wherein the strap extends in a generally perpendicular (Bliemeister, Fig 6, SN) direction to each of the plurality of wires (direction of wire is Bliemeister ,Fig 6, SS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi in view of Moeleker with the strap running perpendicular to and holding the wires together as taught by Bliemeister in order to make the handling of the wires easier. 

    PNG
    media_image7.png
    686
    529
    media_image7.png
    Greyscale


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Almeida et al (US 20200161918 A1)  hereinafter referred to as Almeida.
Regarding Claim 8, Takahashi discloses the  electric machine of claim 7. Takahashi does not explicitly disclose the one or more wires includes a first set of wires positioned between the first and second channels and a second set of wires positioned about the first channel, the second channel, and the first set of wires.
Almeida discloses the one or more wires (Almeida, Fig 6 below, 60b,60a) includes a first set of wires (Almeida, Fig 6, 60b) positioned between the first and second channels (Almeida, Fig 6, 10A, 10B) and a second set of wires (Almeida, Fig 6, 60b) positioned about the first channel, the second channel, and the first set of wires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi of claim 7 with a first set of wires positioned between the first and second channels and a second set of wires positioned about the first channel, the second channel, and the first set of wires. as taught by Almeida in order to distribute the cooling channels and dissipate heat quickly from the wires.

    PNG
    media_image8.png
    828
    594
    media_image8.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Almeida and Gotz et al(US 20180152068 A1)  hereinafter referred to as Gotz.
Regarding Claim 9 , Takahashi in view of Almeida discloses the electric machine according to claim 8.  Takahashi in view of Almeida does not explicitly disclose the first set of wires is of a first gauge and the second set of wires is of a second gauge, the first gauge different from the second gauge.
Gotz discloses the first set of wires (Gotz, Fig 1 below, G2) is of a first gauge and the second set of wires (Gotz, Fig 1, G1) is of a second gauge, the first gauge different from the second gauge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi in view of Almeida with the first set of wires is of a first gauge and the second set of wires is of a second gauge, the first gauge different from the second gauge as taught by Gotz in order to meet the functional requirements of the electrical machine such as current carrying capacity of the individual wires.


    PNG
    media_image9.png
    449
    481
    media_image9.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Gerstler(US 20200153312 A1).
Regarding Claim 10, Takahashi discloses the  electric machine of claim 1. Takahashi does not explicitly disclose one or more internal surface features within the channel.
Gerstler discloses one or more internal surface features (Gerstler, Fig 2 below, 80,82,84) within the channel [Gerstler, Para 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi with one or more internal surface features within the channel as taught by Gerstler in order to facilitate the transfer of heat quickly due to increased surface area [Gerstler, Para 0043].

    PNG
    media_image10.png
    539
    604
    media_image10.png
    Greyscale

Claim 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Christoslaw(US 2898484 A).
Regarding Claim 11, Takahashi discloses the  electric machine of claim 1. Takahashi does not explicitly disclose the tube is formed from a first material and the one or more wires include a second material, and wherein the first material is common with the second material.
Christoslaw discloses the tube (Christoslaw , Fig 2 below, 12) is formed from a first material and the one or more wires (Christoslaw , Fig 2, 1) include a second material, and wherein the first material is common with the second material [Christoslaw, Col 3, 41-44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi with the tube and wires made of a common material (e.g., copper) as taught by Christoslaw in order to have the optimum heat transfer.

    PNG
    media_image11.png
    746
    467
    media_image11.png
    Greyscale

Regarding Claim 20, Takahashi discloses the  electric machine of claim 19. Takahashi discloses the first and second set of wires along with the first and second tube but does not disclose the second set of wires is positioned between the first and second tubes and the first set of wires is positioned around the first tube, the second tube, and the second set of wires.
Christoslaw discloses the second set of wires (Christoslaw, Fig 2 above, 1a) is positioned between the first and second tubes (Christoslaw, Fig 2, 12,12a) and the first set of wires (Christoslaw, Fig 2, 1b) is positioned around the first tube (Christoslaw, Fig 2, 12)  , the second tube (Christoslaw, Fig 2,12a), and the second set of wires (Christoslaw, Fig 2, 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi of claim 19 with a second set of wires positioned between the first and second tubes and the first set of wires is positioned about the first channel, the second channel, and the first set of wires. as taught by Almeida in order to distribute the cooling channels and dissipate heat quickly from the wires.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Pyrhonen et al(US 9712011 B2) hereinafter referred to as Pyrhonen.
Regarding Claim 12, Takahashi discloses the  electric machine of claim 1. Takahashi does not explicitly disclose the tube is formed from a first material and the one or more wires include a second material, and wherein the first material is different from the second material.
Pyrhonen discloses the tube is formed from a first material and the one or more wires include a second material, and wherein the first material is different from the second material [Pyrhonen, Col2,21-25].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electric machine of Takahashi with the tube and wires made of a different material  as taught by Pyrhonen in order to have the optimum properties for corrosion resistance and electrical function [Pyrhonen, Col 2, 26-30].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832